The foregoing opinion of SUTTON, C., is adopted as the opinion of the court. Accordingly it is ordered that, if plaintiff will remit $200 as of the date of the judgment, the judgment will be reversed and the cause remanded, with directions to enter a new judgment in favor of plaintiff and against defendant for the sum of $1510.09, with interest at the rate of six per cent per annum from the date of the original judgment, otherwise that the judgment be reversed and the cause remanded for a new trial.Daues, P.J., and Becker and Nipper, JJ., concur.